Cockrell, J.,
concurring.
I concur with Judge Hocker in the opinion that we may in construing this section of the General Statutes refer to the original act as enrolled to ascertain what is meant by “such individuals” and that the act therefore applies to individuals, whether one or more acting jointly, as well as to corporations.
But if this construction be impossible, I consider it immaterial in this casé before us, in that if the change be intentional, and the statute be now confined to a collection of individuals, incorporated into one body or unincorporated, there is a proper basis for such classification, and the act still holds. In either view, the statute is constitutional.
The demurrer should have been overruled for another reason. A cause of action was stated independent of this statute, which goes only to the quantum of damages.